Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 1 of 22




           EXHIBIT 2
Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 2 of 22
Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 3 of 22
Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 4 of 22
Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 5 of 22
Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 6 of 22
Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 7 of 22
Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 8 of 22
Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 9 of 22
Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 10 of 22
Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 11 of 22
           Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 12 of 22




               UNANIMOUS RESOLUTIONS OF THE MANAGEMENT BOARD OF
                    SERVICIOS DIGITALES LUSAD, S. DE R. L. DE C.V.

                                            December 14, 2018

        At 9:00 am, on December 14, 2018, pursuant to the Twenty-second Clause of the Bylaws of
SERVICIOS DIGITALES LUSAD, S. de R. L. de C.V. (the "Company"), Messrs. Santiago León
Aveleyra, Eduardo Zayas Dueñas, Fabio Massimo Covarrubias Piffer and Julio Alberto Belmont Garibay,
acting in their capacity as owning members of the Management Board of the Company and Mr. Rodrigo
Núñez Sarrapy, acting in his capacity as Secretary of such Board, gathered at the corporate address of the
Company for the purpose of holding a special meeting of the Management Board of the Company, in
accordance with the following

                                                AGENDA


    I.       Hiring of a special independent auditor, for the purpose of reviewing certain items of the
             Company's consolidated assets and debts, including, among others, the hiring and
             application of resources under the inter-company credits and with the Company’s
             shareholders.

   II.       Approval of a contingency plan and “Action Plan” budget.

   III.      Proposal to implement a share capital increase for the purpose of funding the “Action Plan”.

   IV.       Report on initial agreement reached with Ingram Micro, SA de CV.

   V.        Report on initial agreement reached with Kichink.

   VI.       Report on Banco Azteca, S.A. proposal for the restructuring of credit in the amount of
             US$18,000,000.00

   VII.      Authorization to incorporate a subsidiary company for the purpose of bidding on the
             Concession to operate in Monterrey and surrounding municipalities.

   VIII.     Discussion on the strategy to approach the new City of Mexico administration, and
             discussion on a legal strategy to recover or renegotiate, as the case may be, the Concession
             granted to the Company by SEMOVI in 2016, as well as approval for the hiring of external
             consultants.

   IX.       Authorization of the Company’s General Director to negotiate with Company providers and
             their subsidiary companies regarding the indebtedness of same and implement the agreements
             reached during this Meeting.




                                                    1
        Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 13 of 22




      The members of the Management Board unanimously adopted the following

                                           RESOLUTIONS

FIRST. Hiring of a special independent auditor, for the purpose of reviewing certain items of the
Company's consolidated assets and debts, including, among others, the hiring and application of
resources under inter-company credits and with the Company's shareholders.

1.1 At the request of shareholder Espíritu Santo Holdings, we hereby approve the hiring of a special
    independent auditor, for the purpose of reviewing certain items of the Company's consolidated
    assets and debts, including, among others, the hiring and application of resources under the inter-
    company credits and with the Company’s shareholders. (i) the firm Galaz, Yamazaki and Ruiz
    Urquiza, S.C. (Deloitte México) shall be the independent auditor; (ii) any results and
    recommendations form such audit shall be binding for the Company; (iii) the results and
    recommendations of the audit must be directly reported to this Board and (iv) the cost of such audit
    shall be borne directly by the requesting shareholder.
1.2 As part of the approved auditing work, the Board hereby instructs Messrs. Rodrigo Núñez and
    Francisco Flores to perform any actions necessary for the purpose of re-documenting the inter-
    company credits granted by the L1bero Partners LP shareholders, pursuant to the terms contained
    in the Partners Agreement executed by such company with Espíritu Santo Holdings LP.

                             THE COMPANY MANAGEMENT BOARD



                [SIGNATURE]
      Santiago León Aveleyra                           Eduardo Zayas Dueñas



                                                                 [SIGNATURE]
      Fabio Massimo Covarrubias Piffer                 Julio Belmont Garibay




                                                   2
 Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 14 of 22




 SECOND.        Approval of a contingency plan and “Action Plan” budget.

2.1 The contingency plan and emergency budget to fulfill the obligations of the Company and its
    subsidiaries is hereby fully recognized, and these are approved under the terms of the
    document attached to the file of these minutes as Addendum "A". This budget shall be subject
    to the review and approval of this Board at the end of the first quarter of 2019. Addendum "A"
    shall be modified to provide for Mr. Eduardo Herrera’s and Mr. Manuel Tabuenca’s
    continuation in the workforce. Likewise, it shall be itemized that, in regards to the offices,
    most of the 7th floor at Montes Urales 455 shall be vacated, and the Company shall pay60%
    of the rent for the 6th floor, as well as the part currently occupied by the "war room" on the
    7th floor. Inversiones Cova shall occupy and rent the remaining 40% of the 6th floor.


                      THE COMPANY MANAGEMENT BOARD



          [SIGNATURE]
Santiago León Aveleyra                          Eduardo Zayas Dueñas



                                                          [SIGNATURE]
Fabio Massimo Covarrubias Piffer                Julio Belmont Garibay




                                            3
 Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 15 of 22




THIRD.         Proposal to implement a share capital increase for the purpose of funding the
"Action Plan".

3.1    The proposal to implement a share capital increase in national currency equivalent to
       US$3,000,000.00 (Three Million Dollars 00/100), for the purpose of providing the
       Company sufficient resources to implement the emergency plan approved as per
       Resolution 2.1, above, is hereby fully recognized. This increase would be implemented
       directly in the affiliated company, Espíritu Santo Technologies, LLC. By means of a
       contribution of share capital made by its partners L1bero Partners LP and Espíritu Santo
       Holdings, LLC in equal parts, if required. In addition, Espíritu Santo Technologies LLC,
       shall subscribe a share capital increase in the same amount to the affiliated company,
       L1bre Holding, LLC, which, in turn, shall subscribe a capital share increase to the
       Company.
3.2    Regarding this proposal, partner Espíritu Santo Holdings LLC, hereby requests to present
       a counter-proposal to fulfill the needed share capital requirements for the Company at this
       time. This proposal shall be presented to the Board within the following 8 days.


                     THE COMPANY MANAGEMENT BOARD



          [SIGNATURE]
Santiago León Aveleyra                         Eduardo Zayas Dueñas



                                                         [SIGNATURE]
Fabio Massimo Covarrubias Piffer               Julio Belmont Garibay




                                           4
 Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 16 of 22




FOURTH. Report on initial agreement reached with Ingram Micro, SA de CV.

 4.1   The agreement reached with provider Ingram Micro, S.A. de C.V. Is hereby fully
       recognized. to settle the indebtedness currently held by the Company in connection to
       same, which is set forth in the document attached hereto as Addendum "B" of the present
       minutes.
 4.2   The Company's General Director is hereby authorized to negotiate and settle the
       agreement with Ingram Micro, S.A. de C.V., with the understanding that the General
       Director shall inform the Board regarding the financial terms of each sale of each tablet lot
       performed by this provider pursuant to the terms set forth in Addendum “B”.


                     THE COMPANY MANAGEMENT BOARD



          [SIGNATURE]
Santiago León Aveleyra                          Eduardo Zayas Dueñas



                                                          [SIGNATURE]
Fabio Massimo Covarrubias Piffer                Julio Belmont Garibay




                                            5
 Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 17 of 22



 FIFTH. Report on initial agreement reached with Kichink.

 5. l   The agreement reached with provider to liquidate the indebtedness currently held by the
        Company with such provider, detailed in the document attached hereto as Addendum "C" is
        hereby fully recognized and approved.



                      THE COMPANY MANAGEMENT BOARD



          [SIGNATURE]
Santiago León Aveleyra                         Eduardo Zayas Dueñas



                                                         [SIGNATURE]
Fabio Massimo Covarrubias Piffer               Julio Belmont Garibay




                                           6
 Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 18 of 22



SIXTH. Report on Banco Azteca, S.A. proposal for the restructuring of the credit in the
amount of US$18,000,000.00

6.1    Mr. Julio Belmont, acting as Managing Director of this Board, is hereby authorized to
       negotiate the terms of restructuring the credit signed for US$18,000,000.00 with Banco
       Azteca S.A. in accordance with the terms most favorable to the creditor company, with the
       duty to report on the outcome of such negotiations to the Board before their signing.



                     THE COMPANY MANAGEMENT BOARD



          [SIGNATURE]
Santiago León Aveleyra                         Eduardo Zayas Dueñas



                                                         [SIGNATURE]
Fabio Massimo Covarrubias Piffer               Julio Belmont Garibay




                                           7
  Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 19 of 22




 SEVENTH. Authorization to incorporate a subsidiary company for the purpose of bidding on
 the Concession to operate in Monterrey and surrounding municipalities.

 7.1   It is hereby resolved to constitute a subsidiary company of Mexican nationality for the
       affiliate company L1bre Holding LLC for the purpose of allowing such new company to
       participate in the bidding process for a concession to install and operate digital taximeters
       in licensed taxis in the City of Monterey, Nuevo León and its surrounding municipalities.
       With prior authorization from this Board, L1bre Holding LLC shall be required to have an
       equity interest equal to at least 51% in this new company, and the remaining 49% of such
       interest may be offered to one or several investment partners interested in participating in
       the project.
 7.2   It is hereby resolved to constitute a subsidiary company of Mexican nationality for the
       affiliate company L1bre Holding LLC, for the purpose of allowing such new company to
       participate in the bidding process for a concession to install and operate digital taximeters
       in licensed taxis in the State of Hidalgo. With prior authorization from this Board, L1bre
       Holding LLC shall be required to have an equity interest equal to at least 51% in this new
       company, and the remaining 49% of such interest may be offered to one or several
       investment partners interested in participating in the project.
7.3    The newly created company, named L1bre Jalisco, S.A. de C.V. is hereby ordered to
       restructure its shareholding to incorporate L1bre Holding LLC as its controlling
       shareholder.



                     THE COMPANY MANAGEMENT BOARD



          [SIGNATURE]
Santiago León Aveleyra                          Eduardo Zayas Dueñas



                                                          [SIGNATURE]
Fabio Massimo Covarrubias Piffer                Julio Belmont Garibay




                                            8
Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 20 of 22




EIGHTH. Discussion on the strategy to approach the new City of Mexico administration,
and discussion on legal strategy to recover or renegotiate, as the case may be, the
Concession granted to the Company by SEMOVI in 2016, as well as approval for the
hiring of external consultants.

8.1 Messrs. Julio Belmont and Fabio Covarrubias, acting as Managing Directors of this Board,
are hereby authorized to seek an approach to the government of the City of Mexico for the
purpose of renegotiating the Concession granted by the Secretary of Mobility (Secretaría de
Movilidad) in 2016, under the terms most favorable to the Company, with the duty to report on
the outcome of such activities to the Board.




                    THE COMPANY MANAGEMENT BOARD



             [SIGNATURE]
      Santiago León Aveleyra                        Eduardo Zayas Dueñas



                                                            [SIGNATURE]
      Fabio Massimo Covarrubias                     Julio Belmont Garibay




                                          9
   Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 21 of 22



  NINTH. Authorization of the Company’s General Director to negotiate with Company
  providers and their subsidiary companies regarding the indebtedness of same and
  implement the agreements reached during this Meeting.

  9.1 The General Director of the Company, Mr. Fabio Covarrubias Piffer is hereby authorized to
      negotiate and implement the actions set forth in the terms approved in the First to the Seventh
      Resolutions inclusively, approved during this Meeting.


                        THE COMPANY MANAGEMENT BOARD


           [SIGNATURE]
 Santiago León Aveleyra                            Eduardo Zayas Dueñas


                                                             [SIGNATURE]
 Fabio Massimo Covarrubias Piffer                  Julio Belmont Garibay




       Messrs. Santiago León Aveleyra, Eduardo Zayas Dueñas, Fabio Covarrubias Piffer, Rodrigo
Núñez Sarrapy and Francisco Jose Flores Meléndez, acting as representatives of the Company’s
Management Board, are hereby equally authorized, jointly or separately, to appear before a notary
public of their choice for the purpose of requesting and granting the recording of these minutes and
issuing any requested simple or certified copies of same, either in their entirety or of pertinent
sections, if considered necessary.




                                              10
Case 1:19-cv-03930-CM Document 28-2 Filed 05/13/19 Page 22 of 22
